OPINION — AG — THE LAND OCCUPIED BY PETITIONER WAS NOT ADJACENT TO THE SCHOOL DISTRICT TO WHICH THEY SOUGHT TO ANNEX; THAT THE ANNEXATION PETITION ATTACHED TO YOUR LETTER DID NOT CONTAIN A MAJORITY OF THE SCHOOL DISTRICT ELECTORS IN THE AREA AFFECTED AND WAS INSUFFICIENT TO CONFER JURISDICTION UPON THE COUNTY SUPERINTENDENT OF CANADIAN COUNTY TO CALL SAID ANNEXATION ELECTION AND MAKE THE ANNEXATION ORDER WHICH HAS BEEN MADE. 70 O.S. 1961, 70-1 [70-70-1], 70 O.S. 1961, 71-1 [70-71-1] (W. J. MONROE)